(V22) Vanguard Index Funds - Vanguard Small -cap Index Fund PART II-I-5-(4) Record of Sales and Repurchases: Record of sales and repurchases during the following fiscal year and number of outstanding units of the Fund as of the end of such fiscal year are as follows: Number of Units Class USD Unit Outstanding at the end Sold Repurchased Outstanding at the end of of 45th Fiscal Year Worldwide 232,882 46,712 72,661 206,933 From January 1, 2005 till December 31, 2005 (in Japan) 219,209 97,610 58,852 257,967 46th Fiscal Year Worldwide 206,933 52,883 51,136 208,680 From January 1, 2006 till December 31, 2006 (in Japan) 257,967 80,925 70,619 268,273 47th Fiscal Year Worldwide 208,680 42,295 60,246 190,729 From January 1, 2007 till December 31, 2007 (in Japan) 268,273 48,940 70,185 247,028 48th Fiscal Year Worldwide 190,729 54,383 46,583 198,529 From January 1, 2008 till December 31, 2008 (in Japan) 247,028 22,095 56,802 212,321 49th Fiscal Year Worldwide 198,529 60,987 44,417 215,099 From January 1, 2009 till December 31, 2009 (in Japan) 212,321 15,560 33,078 194,803 50th Fiscal Year Worldwide 215,099 61,365 124,812 151,652 From January 1, 2010 till December 31, 2010 (in Japan) 194,803 12,245 16,418 190,630 51st Fiscal Year Worldwide 151,652 34,477 68,538 117,591 From January 1, 2011 till December 31, 2011 (in Japan) 190,630 20,770 17,221 194,179 52nd Fiscal Year Worldwide 117,591 20,585 39,766 98,410 From January 1, 2012 till December 31, 2012 (in Japan) 194,179 8,720 21,796 181,103 53rd Fiscal Year Worldwide 98,410 23,940 26,671 95,679 From January 1, 2013 till December 31, 2013 (in Japan) 181,103 19,700 73,892 126,911 54th Fiscal Year Worldwide 95,679 16,875 30,084 82,470 From January 1, 2014 till December 31, 2014 (in Japan) 126,911 15,220 17,491 124,640 55th Fiscal Year Worldwide 82,470 14,992 20,951 76,511 From January 1, 2015 till December 31, 2015 (in Japan) 124,640 11,700 14,027 122,313 (Note 1) Number in upper cell is in thousands. (Note 2) Number in lower cell is the number of shares traded in Japan.
